Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
District of

richard-ney:aybar
Plaintiff, Prosecutor, Claimant

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

HARMON LAW OFFICES by and thru Andrew Harmon
and SPECIALIZED LOAN SERVICING by and thru
Toby Wells,

Wrongdoers
Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE a

I. The Parties to This Complaint
A, The Plaintiff(s)

a ae de ee eee ee ee ee

Division

wet

 

Case No.

 

(to be filled in by the Clerk's Office)

Jury Trial: ‘(check one) Yes [No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

richard-ney:aybar

 

68 Hathaway st

 

Cranston (providence county)

 

Rhode Island [02907]

 

4013321997

 

RNA3411@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (/known). Attach additional pages if needed.

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

 

Name Andrew Harmon (individua/man)
Job or Title @fknown) Managing partner

Street Address 150 California street

City and County Newton

State and Zip Code Massachusetts 02458
Telephone Number tel:617-558-0500

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name Harmon Law Offices
Job or Title (known)

Street Address 150 California street
City and County Newton

State and Zip Code Massachusetts 02458
Telephone Number tel:617-558-0500

 

E-mail Address (fknown)

 

Defendant No. 3

 

 

 

 

 

Name Toby Wells (individual/man)

Job or Title (if known) CEO(specialized loan servicing)
Street Address 8742 Lucent Blvd.

City and County Highlands Ranch

State and Zip Code Colorado 80129

Telephone Number 720-241-7200

 

E-mail Address (if known)

 

Defendant No. 4

 

 

 

 

 

Name Specialized Loan Servicing
Job or Title (if known)

Street Address 8742 Lucent Blvd

City and County Highlands Ranch

State and Zip Code Colorado 80129
Telephone Number

 

E-mail Address (f known)

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
15 USC 1692, 18 USC 1341, and Unites states constitution 5th amendments

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (ame) , 18 incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (ame) ,is a citizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , 1S incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

i state and claim a wrong of trespass to my property by way of multiple FDCPA violations, and, frauds and
swindles(using US mail). Both defendants have been sent certified mailings requiring debt validation and proof of
claim. Both defendants have gone silent(silence can be equated to fraud), but continue the debt collection
process. Defendants conspired to deprive me of my property. Defendants actions did and does cause harm and
injury to i and my property. Beginning around February 2019 and at various and multiple times prior to the filing
of this instant complaint/claim including within the one year preceding the filing of this claim defendants have
attempted to collect an alleged outstanding, erroneous, unlawful and invalidated debt.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

FDCPA Violation - $1,000.00 continual trespass on my property and presently continuing foreclosure attempts
Mental anguish - Such relief that may be just and proper

i require a trial by jury

| require a court of record

| require this court to produce the man or woman claiming | owe a debt that is true, due, and owing.

| require this court to produce a photograph of the man or woman claiming | owe such debt.

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

Date of signing: oO? SO 9/2 OSG
f

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

leech le Ler Pybar G
BICHARD 1 AYBHR SP.

 

Signature of Attorney
Printed Name of Attomey
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

 

 
